Order
This cause is before the Supreme Court of North Carolina upon petition and allegations of the District Attorney, Eighteenth Prosecutorial District, said petition being labeled “Petition for Writ of Prohibition.” Judge Williams has responded to the petition and does not deny the allegations of fact. Therefore, the allegations of fact in the petition are taken as true.
From an analysis of approximately fifty to sixty cases brought to our attention by the District Attorney, it appears that Judge Williams has exceeded his authority and has failed to follow recognized practice and procedure in the disposition of criminal cases. His particular digressions in handling the various cases brought to our attention will not be detailed here. We find no evidence of moral misconduct on the part of Judge Williams. We must conclude on the record before us that Judge Williams, in disposing of most of the fifty to sixty cases detailed in the record, failed to follow applicable statutes, rules, customs or practices, and the actions taken by him were not within the Judge’s inherent or discretionary powers.
*225However, this Court has been variously assured that the digressions complained of by the District Attorney in his petition to us have been discontinued by all District Judges in the Eighteenth Judicial District and in particular that Judge Williams, who will leave office in December 1980, will not follow such procedures again. We have concluded, therefore, that the questions raised in the petition before us are moot.
IT IS ORDERED by this Court in Conference that the petition by the district attorney of the Eighteenth Prosecuto-rial District be and the same is hereby DISMISSED.
By Order of the Court in Conference this 30th day of September, 1980.
Carlton, J.
For the Court
The foregoing order is issued over my hand and the seal of the Supreme Court this 1st day of October, 1980.
John R. Morgan
Clerk of the Supreme Court of North Carolina